Citation Nr: 0101718	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Entitlement to service connection for a cervical spine 
disorder.

Entitlement to an increased (compensable) evaluation for 
lumbosacral sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from January 1967 to August 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that denied the claim 
for service connection for arthritis of the cervical spine as 
not well grounded and denied an increased (compensable) 
evaluation for lumbosacral sprain.


REMAND

The August 1998 RO rating decision denied the claim for 
service connection for arthritis of the cervical spine as not 
well grounded.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified at 38 U.S.C.A. § 5103) eliminated the concept of a 
well-grounded claim, and redefined VA's duty to assist the 
veteran in the development of claims.  In this case, there is 
additional VA duty to assist the veteran in the development 
of the claims being considered in this appeal.

The veteran testified before the undersigned sitting at the 
RO in October 2000.  His testimony was to the effect that he 
has received treatment from various physicians for his low 
back and neck disorders, and that a physician has related his 
cervical spine disorder to the service-connected low back 
disability.  He testified to the effect that he now receives 
continuous treatment for his back problems and that his low 
back disorder has worsened since his VA medical examination 
in July 1998.  The veteran should be advised to submit any 
evidence relevant to his claims and he should be scheduled 
for a contemporary VA medical examination to determine the 
severity of his low back disorder and to obtain an opinion as 
to the etiology of his cervical spine disability.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993); Horowitz v. Brown, 5 Vet. 
App. 217 (1993).

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of his low back disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the low back is 
used repeatedly over a period of time.  The Court also held 
that the examiner should be asked to determine whether the 
low back exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for cervical spine problems 
since separation from service and for a 
low back disorder since July 1998.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his lumbosacral sprain.  
The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness associated with the 
veteran's service-connected lumbosacral 
sprain and, if there is, the examiner 
should note whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  

The examiner should also determine the 
nature and extent of any cervical spine 
disorder, and provide an opinion as to 
the etiology of any cervical spine 
disorder found.  The examiner should give 
a fully reasoned opinion as to whether it 
is at least as likely as not that the 
lumbosacral sprain caused the cervical 
spine disorder or increased the level of 
disability attributable to the cervical 
spine disorder.  If the service-connected 
lumbosacral sprain aggravated the 
cervical spine disorder, the level of 
disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  After the above development, the RO 
should adjudicate the claims.  The 
adjudication of the claim for service 
connection for the cervical spine 
disorder should consider the holding of 
the United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, the Court) 
in Allen v. Brown, 7 Vet. App. 439 (1995) 
with regard to secondary service 
connection of a disability based on 
aggravation due to a service-connected 
disability.  The adjudication of the 
claim for an increased compensable 
evaluation for the lumbosacral sprain 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


